DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/423265 on April 21, 2022, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.  

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


3. The circuit device according to claim 1, comprising: an interface circuit where external device setting data that was output by an external device is input; and a selector that selects any of setting data that was read from the nonvolatile memory by the access control circuit and external device setting data that was input to the interface circuit, and outputs the selected setting data to the register, wherein when an error has been detected inan access control, the selector selects the external device setting data that was input to the interface circuit.

13. A circuit device, comprising: a register; an access control circuit that controls access to a nonvolatile memory and loads setting data of the circuit device stored in the nonvolatile memory in the register; and an error detection circuit, wherein the access control circuit performs a refresh operation that reloads the setting Page 4 of 14Application No.: 16/423265 Amendment Dated: April 21, 2022 Reply to Office Action of: January 21, 2022 data stored in the nonvolatile memory in the register, and the error detection circuit reads data for comparison that has been reloaded in the register from the register, compares the data for comparison that was read with an expected value of the data for comparison which is stored in the error detection circuit, and performs access control error detection based on the comparison result, and the data for comparison is data set to a different value according to the number of times of writing the setting data to the nonvolatile memory.

15. The circuit device according to claim 13, comprising: an interface circuit where external device setting data that was output by an external device is input; and a selector that selects any of setting data that was read from the nonvolatile memory by the access control circuit and external device setting data that was input to the interface circuit, and outputs the selected setting data to the register, wherein when an error has been detected in an access control, the selector selects the external device setting data that was input to the interface circuit.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “an error detection circuit, wherein the access control circuit performs a refresh operation that reloads the setting data stored in the nonvolatile memory in the register, and the error detection circuit reads data for comparison that has been reloaded in the register from the register, compares the data for comparison that was read with an expected value of the data for comparison which is stored in the error detection circuit, and performs access control error detection based on the comparison result”, in Claim 1 and “an error detection circuit, wherein the access control circuit performs a refresh operation that reloads the setting Page 4 of 14Application No.: 16/423265 Amendment Dated: April 21, 2022Reply to Office Action of: January 21, 2022data stored in the nonvolatile memory in the register, and the error detection circuit reads data for comparison that has been reloaded in the register from the register, compares the data for comparison that was read with an expected value of the data for comparison, and performs access control error detection based on the comparison result, and the data for comparison is data set to a different value according to the number of times of writing the setting data to the nonvolatile memory”, in Claim 13; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Saen et al. (U.S. Patent Application 2015/0236696), hereinafter “Saen”.  Saen is cited on PTO-892 filed 6/16/2022.
	Saen: ¶ 12 teaches the redundant circuit detects the failure of the subject circuit, the redundant circuit notifies the diagnosis result to the configuration control circuit, the configuration control circuit reads the redundant circuit configuration information from the embedded memory, writes the information to a configuration memory in the redundant circuit, and thus restores the redundant circuit, when the redundant circuit detects inconsistency in signals of the plurality of functional circuits, the redundant circuit notifies the comparison result to the configuration control circuit, and the configuration control circuit reads the functional unit configuration information from the volatile memory, writes the information to each configuration memory of the plurality of functional circuits, and thus restores the plurality of functional circuits.

Although conceptually similar to the claimed invention of the instant application, Saen does not teach that the reloaded setting data is compared to an expected value stored in the error detection circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kwon (US Patent Application 2018/0011754) teaches comparing data stored in the system.
-Kim (US Patent Application 2013/0016574) teaches a refresh unit compares the first fail address signal with a first address signal corresponding to the first memory cell
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114